Citation Nr: 0010328	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for an acquired 
psychiatric disorder, variously diagnosed as conversion 
disorder and somatization disorder with strong depressive 
features, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1992 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
the veteran's neuropsychiatric disorder, then evaluated as 10 
percent disabling.  By means of an August 1995 rating 
decision, the RO increased the rating to 30 percent, 
effective September 16, 1991, the date of the veteran's 
claim.  The veteran continued to disagree with the assigned 
rating.  By means of a November 1996 Board decision, the case 
was remanded to the RO for further development. 


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that VA has a duty to assist appellants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the most recent Supplemental Statement 
of the Case pertaining to the veteran's claim for an acquired 
psychiatric disorder was issued by the RO in November 1999.  
Subsequent to that Supplemental Statement of the Case, 
evidence was received by the Board and has been added to the 
veteran's claim folder, to include VA outpatient treatment 
records from January 1999 to January 2000.  Any pertinent 
received subsequent to the issuance of a Statement of the 
Case or Supplemental Statement of the Case must be referred 
to the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived in writing by the appellant.  
38 C.F.R. § 20.1304(c) (1999).  A review of the claims folder 
indicates that no such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Supplemental Statement of the Case.  The veteran has 
not submitted a written waiver of RO consideration of that 
evidence.  Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issue on 
appeal, taking into consideration the 
information received subsequent to the 
November 1999 Supplemental Statement of 
the Case.

2.  Upon completion of the above, the RO 
should review the claims folder to assure 
that all necessary development has been 
accomplished.

3.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

4. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 
- 4 -


- 1 -


